I concur in the reversal of the judgment on the ground that the court erred in sustaining the demurrer to the petition, and in entering judgment thereon. I think this action, rather than the dismissal of the appeal is required, because the incidental right to costs including attorney's fee remains to be determined, notwithstanding the inability of the court to grant the primary relief prayed for resulting from the action of the defendants during the pendency of this appeal.
By Section 2923, General Code, the court is required to award costs including attorney's fees to a taxpayer in this sort of an action if it is found that he is entitled to the relief prayed for in his petition. As the case now stands, he is entitled to that relief. If it should later be determined that at the time he commenced the action, he was entitled, his right to his costs including attorney's fee could not be defeated by defendants' later action, making it impossible to grant the relief. Of course, if it should be determined that the plaintiff had no cause of action at the time the action was commenced, he not only could not recover his costs or attorney's fee, but would be adjudged to pay all costs.
While under the rule of de minimis non curat lex, some courts have refused to entertain actions or appeals that involved trifling sums, this rule cannot be *Page 366 
applied in the presence of a statute giving an absolute right to costs including attorney's fee to a taxpayer in litigation commenced by him upon a worthy cause for the benefit of the public.
After stating the general rule that an appeal cannot be prosecuted from a decree for costs only because the allowance of costs is ordinarily discretionary, it is said in 2 American Jurisprudence, 906, Section 98, that:
"An exception to this rule is made in some cases where the right to costs is determinable as a matter of right. * * * And where the case involves the award of extraordinary costs, such as the costs of a receivership, or attorneys' fees, it has been held that an appeal will lie."
I assume that if an appeal could be instituted from such a decree, a pending appeal involving such issues should not be dismissed until they are disposed of.
Therefore, it seems to me that it was necessary for this court to determine whether the petition stated a cause of action, and finding that it did, to remand the case for further proceedings according to law and the mandate. The judgment should assess all costs incident to this appeal against the defendants and should leave the issue as to all other costs including attorney's fee to depend on the determination of whether the plaintiff was entitled to the relief prayed for at the time of the commencement of this action. *Page 367